DETAILED ACTION
This action is written in response to the remarks and amendments dated 3/10/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All pending claims are allowable, except for claims 8 and 16, which are rejected under §112(b). The Examiner attempted to reach attorney of record Nicholas Stabler by telephone to resolve this issue by Examiner’s amendment; however, the Examiner’s voicemail message (left on June 11, 2022) was not promptly returned.

Allowable Claims and Allowable Subject Matter
Claims 1-6, 9-14 and 17-20 are allowed. None of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
decompose domain-specific training features from one or more different domains into domain-agnostic trainings features by modifying text content within the domain-specific training features and store the decomposed domain-agnostic training features within the cross-domain storage;
receive, via a user interface, a request to build a machine learning model associated with an asset included in a target domain including data and an evaluation attribute associated with the asset in the target domain,
convert, via execution of a machine learning model, the domain-agnostic training features into a domain-agnostic feature space,
determine, via execution of a predictive model on the received data and the evaluation attribute of the target domain, a previously decomposed domain-agnostic feature from a different domain stored in the cross-domain data store which is recommended for building the machine learning model based on the domain-agnostic features in the domain-agnostic feature space,
Independent claims 9 and 17 are allowable for the same reasons as claim 1.
	
Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 8 and 16 depend upon claims 7 and 15, respectively, both of which are canceled. For this reason, a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite.
The Examiner notes that this rejection may be overcome by amending claims 8 and 16 to depend upon independent claims 1 and 9, respectively.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Sun discloses a technique for cross-domain feature learning in a deep neural network featuring modular RBM layers as well as reservoirs providing for feature reuse. See generally sec. 2 at pp. 680-82. (Sun X, Gui G, Li Y, Liu RP, An Y. ResInNet: A novel deep neural network with feature reuse for Internet of Things. IEEE Internet of Things Journal. 2018 Jul 6;6(1):679-91.)
Li discloses  a DNN for remote sensing application featuring a multiple-feature reuse network. (Li L, Liang J, Weng M, Zhu H. A multiple-feature reuse network to extract buildings from remote sensing imagery. Remote Sensing. 2018 Sep;10(9):1350.)
Long discloses techniques for scalable feature adaptation within a deep neural network. (Long M, Wang J, Cao Y, Sun J, Philip SY. Deep learning of transferable representation for scalable domain adaptation. IEEE Transactions on Knowledge and Data Engineering. 2016 Apr 14;28(8):2027-40.)
Zhang discloses, inter alia, a discussion of techniques for understanding a semantic hierarchy hidden inside a convolutional neural network. (Zhang QS, Zhu SC. Visual interpretability for deep learning: a survey. Frontiers of Information Technology & Electronic Engineering. 2018 Jan;19(1):27-39.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124